Citation Nr: 1507594	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  08-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to August 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has broadened the Veteran's claim to include any acquired psychiatric disorder since he has reported suffering from anxiety, not just PTSD specifically.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  But, unfortunately, rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran claims that he has PTSD as a result of his combat experience in World War II (WWII).  Specifically, he alleges that, as a merchant marine in WWII, his ship was torpedoed in the Mediterranean Sea by the German Air Force.  He says he was captured and therefore a prisoner of war (POW).  Since this experience, he reports suffering from nightmares and anxiety attacks.

His service treatment records (STRs) and POW status separation documents are unavailable, however.  In October 2006, the RO issued the required formal finding of unavailability upon determining that further efforts to obtain these records would be futile.  In addition, the RO conducted a search for the Veteran's POW status on the National Archives' website, which yielded negative results.  So the RO has exhausted all means of obtaining this substantiating information and appropriately notified the Veteran of the efforts in this regard.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

In any event, of record is the Veteran's DD Form 214, which confirms his combat status and shows he received a Mediterranean Middle East War Zone Medal and Merchant Marine Combat Medal and other commendations stemming from his service during WWII.

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or a disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Indeed, there also is this concession in claims for PTSD specifically.  38 C.F.R. § 3.304(f)(2).


This statute and regulation (38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f)(2)) ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But still, to ultimately establish entitlement to service connection, there has to be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  That said, the Federal Circuit Court also has pointed out that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 


Still, though, one must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring rather immediately following or relatively soon after his separation from service or even since, because testimony regarding first-hand knowledge of a factual matter is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr v. Nicholson, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation).  The Board inevitably will have to assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Consequently, a VA compensation examination and opinion are needed concerning whether the Veteran indeed has an acquired psychiatric disorder, including PTSD and/or anxiety, and whether it is attributable to his military service - in particular, to his combat experiences during WWII.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  See also 38 C.F.R. § 3.159(c)(4).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  First ask the Veteran to identify all pertinent evaluation or treatment for his psychiatric disorder (whether PTSD, anxiety, or whatever other mental disorder) and then obtain copies of all treatment records he identifies, if not already in the claims file.  The amount of effort needed to be expended in trying to obtain identified records depends on who has custody of them.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).  The Veteran also must be appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA mental status evaluation to ascertain all current psychiatric disorders, including PTSD and/or anxiety, and for opinion concerning their etiologies, especially in terms of their posited relationship with the Veteran's military service.

a) To facilitate making these important determinations, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner. 

b) A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

c) Following review of the claims file and mental status evaluation, the examiner must diagnose all current psychiatric disorders.

d) If it is confirmed the Veteran has PTSD, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) the PTSD is attributable to any cited stressors that occurred in combat during WWII.  To this end, the examiner must also confirm that the claimed stressor is sufficient to support a PTSD diagnosis.

* The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e) For any other diagnosed psychiatric disorder, including anxiety, an opinion is needed as well for each that also addresses the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's service or dates back to his service, including especially to his time in combat during WWII.

f) It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific findings in the file substantiating conclusions.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

